These cases are assigned for reargument, with direction to the Clerk to give notice to the Attorney General of the United States who is requested to present the views of the Government upon the question (1) as to jurisdiction over the areas in which the work of the several contractors is being performed, and (2) whether the state tax imposes a burden upon the Government. Briefs may be filed by the Government on or before September 4, 1937, with leave to the respective parties to file briefs in reply on or before October 1, 1937.